DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-4, 6, 8, and 10-14 are allowed.

Regarding claim 1, the prior art of record does not disclose alone or in combination:
A motor driving control method, the method comprising steps of:
calculating an electrical rotation frequency of a motor;
calculating a driving torque frequency of the motor based on the calculated electrical rotation frequency of the motor; 
calculating phases of 3-phase current of the motor;
calculating a start point for applying driving torque of the motor based on the calculated phases of 3-phase current of the motor; and
controlling torque of the motor to be repeatedly turned on/off at the calculated driving torque frequency.
wherein the step of calculating a driving torque frequency of the motor comprises calculating the driving torque frequency in synchronization with the calculated electrical rotation frequency of the motor, and wherein the step of calculating a driving torque frequency of the motor further comprises 

Regarding claim 11, the prior art of record does not disclose alone or in combination:
A motor driving control system comprising a
processor including:
a motor monitoring device configured to calculate an electrical rotation frequency of the motor;
a driving torque frequency calculating device configured to calculate a driving torque frequency for controlling driving torque of the motor to be repeatedly turned on/off based on the electrical rotation frequency calculated by the motor monitoring device; and
an inverter controller configured to control the driving torque of the motor to be repeatedly turned on/off at the driving torque frequency of the motor, calculated by the driving torque frequency calculating device,
wherein the driving torque frequency calculating device calculates the driving torque frequency in synchronization with the calculated electrical rotation frequency of the motor, and wherein the driving torque frequency calculating device determines the driving torque frequency as a multiple of 6/n of the calculated electrical rotation frequency of the motor, where n is a natural number, wherein the processor further includes a driving torque application time calculating device configured to calculate phases of 3-phase current of the motor and calculate a start point at which any one of 3-phase current of the motor is 0 [A] based on the calculated phases of 3- phase current of the motor, and wherein the inverter controller applies the driving torque of the motor based on the calculated start point.

A motor driving control method of an air compressor of a fuel cell system, for supplying compressed air to a fuel cell stack, the method comprising steps of:
calculating an electrical rotation frequency of a motor;
calculating a driving torque frequency of the motor based on the calculated electrical rotation frequency of the motor; calculating phases of 3-phase current of the motor; calculating a start point for applying driving torque of the motor based on the calculated phases of 3-phase current of the motor; and
controlling torque of the motor to be repeatedly turned on/off at the calculated driving torque frequency,
wherein the step of calculating a driving torque frequency of the motor comprises calculating the driving torque frequency in synchronization with the calculated electrical rotation frequency of the motor, and wherein the step of calculating a driving torque frequency of the motor further comprises determining the driving torque frequency as a multiple of 6/n of the calculated electrical rotation frequency of the motor, where n is a natural number, and wherein the step of calculating a start point for applying driving torque comprises calculating a start point at which any one of 3-phase current of the motor is 0 [A] based on the calculated phases of 3-phase current of the motor and applying the driving torque of the motor based on the calculated start point.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, 11, and 13, the prior art of record does not disclose alone or in combination:
A motor driving control method, the method comprising steps of:
calculating an electrical rotation frequency of a motor;

calculating phases of 3-phase current of the motor;
calculating a start point for applying driving torque of the motor based on the calculated phases of 3-phase current of the motor; and
controlling torque of the motor to be repeatedly turned on/off at the calculated driving torque frequency.
wherein the step of calculating a driving torque frequency of the motor comprises calculating the driving torque frequency in synchronization with the calculated electrical rotation frequency of the motor, and wherein the step of calculating a driving torque frequency of the motor further comprises determining the driving torque frequency as a multiple of 6/n of the calculated electrical rotation frequency of the motor, where n is a natural number, and wherein the step of calculating a start point for applying driving torque comprises calculating a start point at which any one of 3-phase current of the motor is 0 [A] based on the calculated phases of 3-phase current of the motor and applying the driving torque of the motor based on the calculated start point.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846